Citation Nr: 1749153	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  07-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis, including as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to March 
1971 and had additional service in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was remanded in May 2012, December 2013, August 2014, and January 2017 for further development.

The Veteran was scheduled for a January 2012 hearing, but he failed to report without good cause and has not requested that it be rescheduled.  His hearing request is therefore deemed withdrawn under 38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

Sinusitis was not manifested in, and is not shown to be related to, the Veteran's service.

CONCLUSION OF LAW

Service connection for sinusitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran has in part alleged that he has sinusitis due to exposure to herbicide agents.  A December 2013 Board decision addressing other claims of service connection found that the Veteran had not been exposed to Agent Orange/herbicide agents.  The Board found that the Veteran did not set foot on land in the Republic of Vietnam during his Vietnam Era service, or have inland waterway service, and his ship did not dock in Vietnam while he was on it; and the evidence does not show that he was exposed to Agent Orange or other tactical herbicide agents during his active military service.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).  Thus, it is final. 

The Veteran also claimed Agent Orange/herbicide agent exposure in the Philippines.  Subsequent to the December 2013 decision, new and material evidence was received regarding his service in the Philippines and further development was completed on that claimed exposure.  He served on the U.S.S. Oklahoma City from July 1969 to February 1971.  According to the ship's history, the U.S.S. Oklahoma City docked in Manila, Philippines in December 1969 and December 1970.  A February 2016 Joint Services Records Research Center (JSRRC) report noted that Agent Orange was not known to have been in the Philippines.  No U.S. Navy ship transported any of the tactical herbicides, including Agent Orange, and all tactical herbicides were under the custody of the Army Chemical Corps and were shipped by commercial freighter directly to Vietnam.  In summary, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicide agents during his time aboard the U.S.S. Oklahoma City or while in the Philippines.  Therefore, his theory of entitlement that sinusitis is due to exposure to herbicide agents will not be further discussed.

The Veteran contends that he has chronic sinusitis that was incurred in or caused by service.  He reported that he began having sinus problems during service and on postservice examination he also reported that he had hay fever and sinus problems prior to service.  His STRs do not note treatments for or a diagnosis of sinusitis.  On the Veteran's August 1968 report of medical history, he noted that he had sinusitis and hay fever.  On the August 1968 report of medical examination, the physician noted that his sinuses were normal.  On February 1971 report of medical examination, his sinuses were normal.  

Postservice medical evidence is silent regarding sinus symptoms until 2004.  As noted in the Introduction, the Veteran also had Naval Reserve service subsequent to his active service.  On March 1972 reserve report of medical examination the Veteran's sinuses were normal.  On March 1972 report of medical history, he reported sinusitis, hay fever, and a head injury.  The physician noted that all affirmative answers (sinusitis, hay fever, and head injury) had been evaluated and found to be of no clinical significance and were not considered disabling. 

July 2004 private treatment records note a diagnosis of chronic sinusitis.  The physician noted that the Veteran had a long history of sinus problems as well as a lot of difficulty breathing through his nose. 

A July 2004 MRI showed acute left maxillary sinusitis, bilateral maxillary and right sphenoid sinus mucous retention, a cyst in the bilateral frontal sinus, mucosal thickening leftward septal rotation with a large posterior bony septal spur and right middle turbinate concha bullosa and osteomeatal complexes bilaterally. 

An additional July 2004 private treatment record noted that the Veteran was seen for a follow up of his CT scan and to determine if the antibiotics and nasal steroid spray were effective.  The Veteran reported that he had not noticed a significant improvement.  The physician noted that the CT scan showed marked sinus disease and a markedly deviated septum. 

An August 2004 operative report showed that the Veteran underwent septoplasty, bilateral middle meatal antrostomies, bilateral total ethmoidectomy, bilateral frontal sinusotomy, bilateral sphenoidotomy, right Caldwell Luc, and a right concha bullosa resection.  The sinus surgery postoperative diagnoses were septal deviation, and chronic maxillary, ethmoid, frontal, and sphenoid sinusitis and right concha bullosa. 
A September 2004 private treatment record noted that the Veteran reported mild rhinorrhea.  On examination, his nose, mouth, and throat were normal.  Otoscopy was normal on the left and right.  Mild mucosal edema was noted in the septum and turbinates.  The laryngoscopy and nasopharyngoscopy were normal. 

A November 2010 private treatment record noted that the Veteran denied headaches, sinus pain, nasal congestion, nasal discharge, and hoarseness.

January, May, July, September, and November 2012 private treatment records noted that the Veteran reported no sinus pain.

On January 2013 VA sinusitis examination (pursuant to the May 2012 Board remand), the Veteran reported that he had a problem with allergies and symptoms of itching eyes and nasal congestion since childhood.  He reported that he had not used antibiotics to treat his sinusitis for several years.  He reported a 2004 surgery that essentially resolved his symptoms to the extent that he no longer sought treatment or needed a prescription for his sinusitis.  The examiner noted that essentially the Veteran's rhinitis and sinusitis had resolved since surgery.  He noted that there was not at least a 50 percent obstruction of the nasal passages on both sides due to traumatic septal deviation.  The diagnoses were chronic sinusitis and allergic rhinitis.  The examiner opined that it was less likely than not that the Veteran's service caused the sinusitis.  He explained that his sinus conditions preceded service based on the evidence and that his STRs indicated that the Veteran had issues with hay fever in the service.  The examiner further explained that based on his statements and the young age when he entered service, his sinusitis was a childhood condition which continued in service.  He concluded that there was no medical evidence of aggravation in the service, and the surgery the Veteran had helped resolve the sinusitis.  

On March 2014 VA sinus examination (pursuant to the December 2013 Board remand), the examiner noted diagnoses of chronic sinusitis and allergic rhinitis.  On examination no types of sinuses were noted to be affected by the Veteran's chronic sinusitis.  He had no findings of signs or symptoms attributable to chronic sinusitis and had one episode of non-incapacitating sinusitis in the past 12 months.  Sinus surgery in 2004 was noted.  The examiner noted a greater than 50 percent obstruction of nasal passage on both sides due to rhinitis.  She opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in service event, injury or illness and that it was less likely than not that his current sinus condition was related to his military service.  She explained that the preinduction physical and the separation physical indicated that sinusitis and hay fever existed prior to military service.  There was no indication of whether the sinusitis was chronic or not, and there was no indication that the sinusitis was worsened or aggravated beyond its natural progression during military service.  The examiner further explained that the Veteran did not currently have chronic sinusitis and only reported one episode of non-incapacitating sinusitis in the last year.  

On June 2016 VA sinus examination (pursuant to the August 2014 VA Board remand), the examiner reported that the Veteran did not have and had not ever been diagnosed with a sinus condition.  The Veteran denied having any symptoms of seasonal allergy including runny nose, itchy eyes, and stuffy or congested nose.  He further denied having symptoms of sinus infections requiring a prolonged course of antibiotics.  The Veteran's daughter further confirmed that he did not suffer from
seasonal allergies or sinus infections and did not use any over-the-counter
antiallergy medications.  The examiner noted that there was no subjective or objective evidence to make a diagnosis.  She noted that a review of the STRs indicated that on examination in March 2014 the Veteran reported that he had sinusitis and hay fever in March 1967, prior to his active duty service.  She opined that since the Veteran did not have a current diagnosis of sinusitis, the claimed sinusitis was less likely incurred in or caused by the Veteran's military service, including any verified exposure to herbicide agents. 

In March 2017 an addendum opinion was provided to the June 2016 VA sinus examination (pursuant to the January 2017 Board remand).  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no STR evidence of a chronic sinus condition.  The February 1971 discharge examination found no evidence of a chronic sinus condition.  She noted that the Veteran reportedly had acute episodes of sinusitis as indicated on examination in January 2013 and March 2014; however, there were no findings of a chronic sinus condition on a November 2015 VA brain MRI that showed "the paranasal sinuses appeared normal" or during the June 2016 VA examination.  The examiner also noted that a chronic sinus condition was not noted on any VA problem list.  She opined that isolated episodes of sinusitis did not constitute chronic sinusitis, and chronic sinusitis is an inflammation of the paranasal sinuses lasting more than 12 weeks according to J. Ansidel, R. Sindwani, & R. Byrd, Jr., et al, Chronic Sinusitis, Epocrates, July 20, 2016.  She explained that there was no evidence of a nexus between the claimed in-service condition and the claimed episodes of sinusitis in January 2013 and March 2014.  She further explained that the Veteran did not meet the diagnostic criteria for chronic sinusitis. 

While acute sinusitis was reported by the Veteran on his reports of medical history in August 1968 and March 1972, chronic sinusitis was not diagnosed/manifested in service.  On the August 1968 report of medical examination, the physician noted that his sinuses were normal.  On March 1972 reserve report of medical examination the Veteran's sinuses were normal.  Consequently, service connection for chronic sinusitis on the basis that it became manifest in service and persisted is not warranted. 

A December 2013 Board decision found that the January 2013 VA examination was inadequate because the examiner did not specifically address the Veteran's sinusitis and indicated that the Veteran's "ENT" conditions preceded his service based on the evidence and that there was no medical evidence for an aggravation in service. 
An August 2014 Board decision found that the March 2014 VA examination was inadequate because the examiner's opinion that the Veteran clearly and unmistakably had sinusitis prior to service appeared to have been based solely on the Veteran's indication in his March 1967 Navy Reserve Enlistment Medical History that he had both sinusitis and hay fever.  The Board found that the evidence in the record did not rise to the level of clear and unmistakable evidence sufficient to rebut the preexisting prong of the presumption of soundness. 

A January 2017 Board decision found that the June 2016 VA examination was inadequate.  The examiner opined that there was no nexus between the Veteran's service and his sinusitis because he had no current diagnosis of sinusitis.  The examiner's rationale, in part, relied on the Veteran's statement that he had hay fever and sinusitis in March 1967, before the Veteran entered service in 1969.  The Board found that the examiner failed to assume for the purpose of the opinion that the Veteran did not have chronic sinusitis prior to active service as directed in the prior remand.  Therefore, the VA examination failed to adequately address the Board's remand directives to assume that the Veteran did not have a preexisting condition prior to service. 

The preponderance of the evidence is against a finding that the Veteran's claimed sinusitis may otherwise (i.e., than by virtue of onset in service and continuity of symptoms since) be related to his service.  The only competent and adequate medical opinion evidence in the record regarding a nexus between the Veteran's sinusitis and his service is the March 2017 addendum opinion, to the effect that the Veteran's current sinusitis is unrelated to service.  The provider explained there was no documentation in the STRs of a chronic sinus condition, the sinuses were normal upon discharge, the Veteran did not seek treatment (since October 2004) for sinusitis in the VA records as reflected in the lack of sinusitis being on a VA problem list, isolated episodes of sinusitis (noted in January 2013 and March 2014 examinations) did not constitute chronic sinusitis, and the Veteran did not meet the diagnostic criteria for chronic sinusitis.  The Board finds the March 2017 addendum opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's record/medical history, and includes rationale that accurately cites to supporting factual data. 

While the Veteran is competent to note and report symptoms he has had (currently or in the past), he is a layperson, and is not competent to, by his own opinion, establish he had chronic sinusitis in service, or to relate such disability to an etiological factor (such as environmental exposures) in remote service.  The etiology of sinusitis is a medical question beyond the scope of common knowledge/lay observation; it requires medical expertise.  The Veteran lacks such expertise, and does not cite to any supporting medical (opinion or) treatise evidence. 
The preponderance of the evidence is against finding that the Veteran's chronic sinusitis became manifest in, or may be related to, his service.  Accordingly, his appeal seeking service connection for sinusitis must be denied.


ORDER

Service connection for sinusitis is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


